DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/2021 and 3/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottges (DE 102014215953 A1, page and line numbers refer to provided translation, with the first page of the document being Page 1, and the first line of text on each page being Line 1).

Regarding claim 1, Gottges discloses a radiation shield 19 having a plurality of layers (Fig.1), including:
a) a transparent display 22 (p.4, lines 8-16, “display is transparent and can be viewed and operated from both sides”, “one or more user screens or (touch) displays of the operating unit are embedded in the radiation protection wall or the protective pane”, and the use of transparent OLEDs); and
b) a transparent radiation shield 19 (leaded glass or a leaded glass window, p.3, lines 37-38); where
c) the transparent display 22 includes transparent display technology such that patient-related data is producible on the transparent display 22 (see above citations on p.4, as well as p.5, line 38, through p.6, line 2: “fully transparent touch display 22”).

With respect to claim 2, Gottges further discloses that the plurality of layers further includes a transparent touchscreen input layer that provides touch control of the patient-related data producible on the transparent display (p.4, lines 8-16; p.5, line 38, through p.6, line 2:  “fully transparent touch display 22”).

With respect to claim 5, Gottges further discloses a plurality of controls 21 usable to control features of the transparent display 22 (p.5, line 38, through p.6, line 2).
With respect to claim 6, Gottges further discloses that the patient-related data includes real-time imaging fed to the display 22 from an imaging machine 3 (p.5, lines 38-40).

Claim(s) 1, 2, 5-8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shealy (US 2018/0235555 A1).

Regarding claims 1, 7 and 14, Shealy discloses a system (Figs.1 and 19), including:
a) a patient platform 41 including a mattress and an x-ray table;
b) an at least partially transparent radiation shield 410 mounted to an arm 412 connecting the radiation shield 410 to the platform 41, the radiation shield having a plurality of layers, the plurality of layers including:
c) an at least partially transparent display 414; and
d) an at least partially transparent radiation shield 414 (par.0071); where
e) the at least partially transparent display 414 includes transparent computer display technology such that patient-related data 462 is producible on the transparent display 414, allowing a user to view data 462 on the display 414 while simultaneously seeing through the at least partially transparent display 414 (par.0070-0071).

With respect to claims 2 and 8, Shealy further discloses that the plurality of layers includes a transparent touchscreen input layer that provides touch control of the patient-related data 462 producible on the at least partially transparent display 414 (par.0071).

With respect to claims 5 and 11, Shealy further discloses a plurality of controls 462 usable to control features of the at least partially transparent display 414 (par.0071).

With respect to claims 6 and 12, Shealy further discloses that the patient-related data 462 includes real-time imaging (icons 462, Fig.19) fed to the display 414 from an imaging machine (computer, not illustrated).

With respect to claim 13, Shealy further discloses a sled 416 between the mattress and the x-ray table 41, the sled including an attachment point 428 for attaching the arm 412 to the patient platform 41 (Fig.19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shealy, as applied to claims 1 and 7 above, respectively, in view of Kowasic.
With respect to both claims, Shealy does not specifically disclose that at least one of the plurality of layers is a transparent magnification layer.
Kowasic teaches the practice of providing a transparent magnification layer 13 as an assistive device to negate the need for corrective eyewear (see at least Abstract).  In this manner, the data on the transparent display, and/or the view of the patient through the transparent display, is enlarged for the medical personnel to be able to perform their duties.  This is particularly valuable for ADA compliance, where a medical professional may require additional magnification in order to perform their duties.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shealy to include a transparent magnification layer, as suggested by Kowasic, in order to provide optimal visibility for the medical personnel.

Claim(s) 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shealy in view of Wallace (US 2013/0072787 A1).

With respect to claim 15, Shealy does not specifically disclose that the shield 410 is positionable by an articulated arm; however, Shealy does teach that the transparent shield 414 is positionable in different positions or orientations based on attaching or detaching an arm/frame 412 to the base 416 (par.0070).
Wallace teaches the practice of providing a screen 12 that provides data pertaining to the patient (Figs.3 and 4), where the screen is positioned as needed, such as between a patient and physician, by an articulated arm 13-15.  The skilled artisan recognizes that such an arrangement enables the screen to be more easily positioned to a preferable location at any given time.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shealy to mount the transparent shield on an articulated arm, as suggested by Wallace, in order to more accurately and conveniently place the transparent shield in a position and orientation as desired by the physician at any point in time, as recognized by one of ordinary skill in the art.

Regarding claim 16, Shealy discloses a method of protecting a physician 7 while attending to a patient 3 and using x-ray imaging 5 (Figs.1 and 19), including:
a) providing a transparent shield 414 on an arm 412 such that the transparent shield 414 is positionable between the physician 7 and the patient 3 (Fig.1); and
b) displaying data (icons 462) on the transparent shield 414 pertaining to the patient 3 (par.0071) while being able to view the patient 3 through the transparent shield 414 (Fig.19).

Further regarding claim 16, Shealy does not specifically disclose that the shield is positionable by an articulated arm; however, Shealy does teach that the transparent shield 414 is positionable in different positions or orientations based on attaching or detaching the arm/frame 412 to the base 416 (par.0070).
Wallace teaches the practice of providing a screen 12 that provides data pertaining to the patient (Figs.3 and 4), where the screen is positioned as needed, such as between a patient and physician, by an articulated arm 13-15.  The skilled artisan recognizes that such an arrangement enables the screen to be more easily positioned to a preferable location at any given time.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shealy to mount the transparent shield on an articulated arm, as suggested by Wallace, in order to more accurately and conveniently place the transparent shield in a position and orientation as desired by the physician at any point in time, as recognized by one of ordinary skill in the art.

With respect to claims 18 and 19, Shealy further discloses that displaying data on the at least partially transparent shield includes providing touchscreen controls (icons 462) such that the physician may select the data being displayed (par.0071).

With respect to claim 20, it follows that the prior art combination of Shealy and Wallace, as applied to claim 16 above, results in the articulated arm being connected to a patient platform.  Specifically, Shealy further teaches that the arm/frame 412 is attached to the base 416 of a patient platform 41 (Figs.1 and 19), and Wallace teaches that the articulated arm 13-15 is attached to a patient support pedestal (Figs.1 and 3).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shealy and Wallace, as applied to claim 16 above, in view of Gottges (DE 102014215953 A1, page and line numbers refer to provided translation, with the first page of the document being Page 1, and the first line of text on each page being Line 1).

With respect to claim 17, Shealy does not specifically disclose that displaying data on the shield pertaining to the patient includes displaying images from an x-ray.  Shealy teaches the practice of displaying an x-ray image on an adjacent, opaque screen 415 (Fig.19).
Gottges teaches the practice of providing a fully-functional control unit 21 on a transparent shield 19, including a fully transparent touchscreen display 22 (Fig.1; see p.4, lines 8-16, “display is transparent and can be viewed and operated from both sides”, “one or more user screens or (touch) displays of the operating unit are embedded in the radiation protection wall or the protective pane”, and the use of transparent OLEDs).  The touchscreen display is intended to be fully functional with the x-ray CT controls, image display and analysis (p.5, line 38, through p.6, line 2; also see p.2, lines 25-29 and lines 45-48).  Gottges teaches that it is advantageous for the fully transparent touch display 22 to be integrated into the transparent shield 19 in order to streamline the number of parts while maintaining visibility of the patient (p.4, lines 8-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shealy to display images from an x-ray on the transparent shield, as taught by Gottges, in order to reduce the number of parts while maintaining visibility of the patient, as suggested by Gottges.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor reasonably suggests the additional limitation that the transparent display includes an adjustment control for changing an opacity of the patient-related data, as required by the combinations as claimed in each of claims 4 and 10. Although the skilled artisan would readily appreciate the advantages of such an adjustment control, either in the context of Holman or Shealy or Hoernig (previously of record), and although the technological capability existed prior to the claimed invention, the prior art as a whole does not leave the door open in such a context, absent the benefits of Applicants’ disclosure.
At best, Holman discloses that commands exist to clear the screen (par.0043), but not to adjust the opacity or transparency of the displayed data; Hoernig (previously of  record) discloses that a diagnostic image display D within a transparent radiation shield S may be transparent when turned off, with no discussion about the level of transparency of the display, nor the usefulness thereof, while operational (par.0024); and Gottges states that the touch display control unit 22 is fully transparent and capable of displaying x-ray images and being used from either side.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,945,687 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is anticipated by patented claim 1, where the instant claim is broader in scope.
Claim 2 is anticipated by patented claim 2.
Claim 3 is anticipated by patented claim 3.
Claim 4 is anticipated by patented claim 1.
Claim 5 is anticipated by patented claim 4.
Claim 6 is anticipated by patented claim 5, where the instant claim is broader in scope.
Claim 7 is anticipated by patented claim 6, where the instant claim is broader in scope.
Claim 8 is anticipated by patented claim 7.
Claim 9 is anticipated by patented claim 8.
Claim 10 is anticipated by patented claim 6.
Claim 11 is anticipated by patented claim 9.
Claim 12 is anticipated by patented claim 10.
Claim 13 is anticipated by patented claim 11.
Claim 14 is anticipated by patented claim 12.
Claim 15 is anticipated by patented claim 13.
Claim 16 is anticipated by patented claim 14, where the instant claim is broader in scope.
Claims 17-20 are anticipated by patented claims 15-18, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884